Citation Nr: 0204987	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  02-00 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas 



THE ISSUE


Entitlement to payment of VA compensation benefits for post-
traumatic stress syndrome without regard to the character of 
the claimant's discharge from service.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

On April 12, 1965, the claimant enlisted in the United States 
Army for a period of three (3) years, and served on active 
duty through February 16, 1967, at which time he was 
honorably discharged to immediately reenlist (AR 635-200 SPN 
313).  He reenlisted the following day, February 17, 1967, 
for a period of four (4) years, and his service was 
terminated by an Other Than Honorable discharge on April 10, 
1970.  An Administrative Decision of July 1970 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, determined that the character of the 
claimant's discharge from service was a bar to all gratuitous 
VA benefits except for health care under Chapter 17, 38 U.S. 
Code, for any disabilities found to be service connected.  
That Administrative Decision was not appealed.  A rating 
decision of February 1981 granted service connection for 
residuals of a self-inflicted gunshot wound of the right knee 
for treatment purposes only, and that decision was not 
appealed.  An Administrative Decision of September 1981 from 
the VARO in St. Louis, Missouri, determined that the 
character of the claimant's discharge from service was a bar 
to all gratuitous VA benefits except for health care under 
Chapter 17, 38 U.S. Code, for any disabilities found to be 
service connected.  The claims folder is currently within the 
jurisdiction of the VARO, Muskogee, Oklahoma.

REMAND

The RO is required to review the entire text of this Remand 
decision prior to undertaking the actions set forth in the 
subparagraphs contained herein.

This appeal is Remanded to the agency of original 
jurisdiction because of issues raised but not developed by 
the RO which are inextricably intertwined with the issue now 
in appellate status.  These additional, intertwined issues 
are the appellant's claims of clear and unmistakable error 
(CUE) in the RO determinations of July 1970 and September 
1981 regarding the character of the appellant's discharge.  
These issues must be addressed prior to the Board's review of 
the claim for service connection for PTSD, as the outcome of 
the CUE claims could change the outcome of the PTSD claim.  
See Harris v. Derwinski,  1 Vet. App. 180, 183 (1991).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1996 and June 
2000, and Administrative Decisions of May 2000 and September 
2000 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.  In November 1995, the 
claimant sought service connection for post-traumatic stress 
disorder (PTSD), for residuals of malaria, for residuals of a 
gunshot wound of the right knee, and for multiple joint 
problems, and subsequently claimed a total disability rating 
based on unemployability due to service-connected 
disabilities.  The rating decision of July 1996, now on 
appeal, determined that the character of the claimant's 
discharge from military service was a bar to all gratuitous 
VA benefits except for health care under Chapter 17, 38 U.S. 
Code, for any disabilities found to be service connected, 
relying on the prior final Administrative Decision of 
September 1981 to that effect.  That rating decision was 
appealed, and a Board decision of October 1998 determined 
that the Administrative Decision of September 1981 was final, 
and that a timely Notice of Disagreement had not been 
submitted with respect to that determination.  That decision 
was upheld by a November 1999 decision of the United States 
Court of Appeals for Veterans Claims (the Court).  

In addition to its October 1998 decision, the Board remanded 
the issues of entitlement to service connection for PTSD and 
those disabilities for which service connection was sought in 
the claimant's November 1995 application for a determination 
as to whether the claimant is entitled to health care under 
Chapter 17, 38 U.S. Code, for those disabilities.  The Board 
further remanded the issue of whether new and material 
evidence had been submitted to reopen the issue of the 
character of the claimant's discharge from military service, 
to include the claim that the offenses that resulted in the 
claimant's other than honorable discharge were due to PTSD, 
and should thus be excused.  The RO was instructed to 
adjudicate those claims and to notify the claimant of the 
determinations reached in order to afford him an opportunity 
to submit a Notice of Disagreement, and that if a Notice of 
Disagreement was received, a Supplemental [sic] Statement of 
the Case should be issued.  

In March and April 1997, during the pendency of the 
previously resolved appeal, the claimant submitted additional 
evidence, as well as specific contentions alleging that the 
Administrative Decision of July 1970 was clearly and 
unmistakably in error in finding that the claimant's period 
of service was under dishonorable conditions and was thus a 
bar to all VA benefits except for health care under Chapter 
17, U.S. Code, for disabilities determined to be service 
connected.  It was further argued that the claimant's psychic 
trauma, i.e., PTSD, was incurred during a period of honorable 
service or that, alternatively, the blemishes on his service 
record involved courts-martial and nonjudical punishment for 
periods of unauthorized absence following his return from 
Vietnam and the deterioration of his marriage.  

In February 2000, the claimant, through his attorney, filed a 
claim for revision of the Administrative Decision of 
September 1981 on the grounds of clear and unmistakable error 
in finding that the claimant's period of service was under 
dishonorable conditions and was thus a bar to all VA benefits 
except for health care under Chapter 17, U.S. Code, and 
requested reconsideration of the claim for service connection 
for PTSD.  

The Administrative Decision of May 2000, now on appeal, 
addressed the issue of whether a valid claim of clear and 
unmistakable error had been submitted with respect to the 
prior final Administrative Decision of September 1981, which 
held that the character of the claimant's April 1970 
discharge from service was a bar to all VA benefits except 
for health care under Chapter 17, U.S. Code. 

The Administrative Decision of May 2000 further found that a 
valid claim of clear and unmistakable error in the 
Administrative Decision of September 1981 had not been 
submitted, citing the Court's holding in Russell v. Principi, 
3 Vet. App. 310 (1992) and related cases setting forth the 
definition of a valid claim of clear and unmistakable error.  
That decision did not address the claimant's similar 
allegations with respect to the Administrative Decision of 
July 1970, submitted in April 1997, and that claim remained 
pending and unadjudicated.  

The claimant was notified by RO letter of May 2000, that a 
valid claim for revision of the Administrative Decision of 
September 1981 based upon allegations of clear and 
unmistakable error had not been submitted, citing the service 
department finding that the claimant was not eligible for 
complete separation at the time of his discharge for 
reenlistment in February 1967, a service department 
determination with respect to which VA had no control, and 
that the character of his discharge remained a bar to all VA 
benefits except for health care under Chapter 17, U. S. Code, 
for disabilities determined to be service-connected.  That 
letter further informed the claimant of his right to appeal 
that determination; that reconsideration of his claim for 
service connection for PTSD was deferred; and that he would 
be notified when a decision had been reached as to that 
issue.  

The rating decision of June 2000 granted service connection 
for PTSD for treatment purposes only under Chapter 17, U. S. 
Code; denied service connection for malaria and for multiple 
joint problems as not shown during active service; determined 
that the claim for a total rating based on unemployability 
due to service-connected disabilities was moot so long as the 
character of the claimant's discharge from service remained a 
bar to VA benefits except for health care under Chapter 17, 
U.S. Code; and denied a finding of insanity at the time of 
the commission of the offenses leading to the claimant's 
Other Than Honorable discharge.  That decision represented an 
adjudicative determination as to those issues remanded by the 
Board in October 1998 for consideration of the issue of 
service connection for purposes of health care under Chapter 
17, U.S. Code, but did not address the issue of whether new 
and material evidence had been submitted to reopen the issue 
of the character of the claimant's discharge from service.  

Subsequently, an RO Administrative Decision of September 2000 
determined that although new and material evidence had been 
submitted to reopen the issue of the character of the 
claimant's discharge from service, a de novo review of the 
entire evidentiary record failed to remove or alter the 
finding of an established pattern of willful and persistent 
misconduct by the claimant within the meaning of applicable 
law and regulations.  That decision cited the service 
department determination that the claimant was not eligible 
for complete separation on February 16, 1967; found that he 
thus had one continuous period of service; and determined 
that the character of the claimant's discharge remained a bar 
to gratuitous VA benefits except for health care under 
Chapter 17, U. S. Code, for any service-connected 
disabilities.  

The claimant was notified of those decisions and of his right 
to appeal by RO letter of September 2000, which informed him 
that despite the submission of new and material evidence, the 
character of his discharge remained a bar to VA benefits 
except for health care under Chapter 17, U. S. Code for 
service connected disabilities; that his claim for service 
connection for PTSD had been granted only as to health care 
under Chapter 17, U. S. Code; that his claim for service 
connection for a gunshot wound of the right knee for 
treatment purposes had previously been granted and was not at 
issue; and that his claims for service connection for 
residuals of malaria and multiple joint problems remained in 
a disallowed status, including his claim for a total 
disability rating based on unemployability due to service-
connected disabilities.  

A Notice of Disagreement was filed in May 2001, citing the 
rating [sic] decisions dated May 2000 and June 2000, and 
stating that the issues appealed were the RO's determination 
that the Administrative Decision of July 1970 was not clearly 
and unmistakably in error and the denial of VA disability 
compensation for PTSD without regard to the character of the 
claimant's discharge from service.  That document requested 
that the record be reexamined, and a Statement of the Case 
issued as to the matter of entitlement to revision of the 
Administrative Decision of July 1970 [sic] based upon 
allegations of clear and unmistakable error, and the rating 
decision of June 2000 granting service connection for PTSD 
only for health care under Chapter 17, U.S. Code.  

The Board notes that the Administrative Decision of May 2000 
did not address the issue of clear and unmistakable error in 
the Administrative Decision of July 1970, but was limited to 
the issue of whether a valid claim for revision of the 
Administrative Decision of September 1981 based on clear and 
unmistakable error had been submitted.  Such raises the 
question of whether a timely Notice of Disagreement was filed 
with respect the Administrative Decision of May 2000 denying 
revision of the prior final Administrative Decision of 
September 1981 based upon clear and unmistakable error.  
Title 38 C.F.R. § 20.201, Rule 201, provides that: 

A written communication from a claimant or his or her 
representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest 
the result will constitute a Notice of Disagreement.  
While special wording is not required, the Notice of 
Disagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same 
time, the specific determinations with which the 
claimant disagrees must be identified.  For example, if 
service connection was denied for two disabilities and 
the claimant wishes to appeal the denial of service 
connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  

In Gallegos v. Principi, No. 01-7037 (Fed. Cir. Mar. 15, 
2002), the Federal Circuit determined that the language of 
38 C.F.R. § 20.201 properly implemented 38 U.S.C. § 7105, and 
that assuming that the [claimant] desired appellate review, 
meeting the requirement of § 20.201 was not an onerous task.  

The claimant's Notice of Disagreement submitted in May 2001 
specifically identified the Administrative Decision of May 
2000 as the subject of his disagreement.  As the RO's 
Administrative Decision of May 2000 and its notification 
letter to the claimant addressed only a single issue, the 
Board finds that the claimant's Notice of Disagreement was 
sufficient to place that issue in controversy and to satisfy 
the requirement of a timely Notice of Disagreement despite 
his extended comments with respect to the unadjudicated issue 
of clear and unmistakable error in the July 1970 
Administrative Decision.  To conclude otherwise would result 
in prejudice to the claimant because of the inadvertence of 
counsel, an outcome to be avoided.  Thus, the claimant was 
entitled to issuance of a Statement of the Case addressing 
the September 1981 Administrative Decision, and his appeal of 
that determination is not currently in proper status before 
the Board because of the RO's failure to issue the requisite 
Statement of the Case and afford the claimant an opportunity 
to submit a Substantive Appeal responding to that Statement 
of the Case.  That issue is Remanded to the RO for provision 
of a Statement of the Case addressing the issue of whether 
the a valid claim of clear and unmistakable error in the 
Administrative Decision of September 1981 has been submitted.  

In addition, the claimant's May 2001 Notice of Disagreement 
took issue with the rating decision of June 2000 only as to 
the grant of service connection for PTSD solely for treatment 
purposes under Chapter 17, U. S. Code, arguing that the 
claimant was entitled to VA compensation benefits for PTSD 
without regard to the character of his discharge from 
military service.  The Board finds that the RO's grant of 
service connection for PTSD solely for purposes of health 
care under Chapter 17, U.S. Code, constitutes a denial of VA 
disability compensation benefits for PTSD, and that the 
claimant's Notice of Disagreement as to that specific issue 
requires issuance of a Statement of the Case on the matter of 
entitlement to VA disability compensation benefits for PTSD 
without regard to the character of the claimant's discharge 
from military service.  As the claimant's May 2001 Notice of 
Disagreement did not address the denial of service connection 
for residuals of malaria, for multiple joint problems, or for 
a total disability rating based on unemployability due to 
service-connected disabilities, an appeal was not initiated 
with respect to those matters, and they are not currently in 
appellate status.  See 38 C.F.R. § 20.201 (2001).

The Statement of the Case issued by the RO in December 2001 
addressed only the denial of service connection for residuals 
of malaria and multiple joint problems for purposes of health 
care under Chapter 17, U.S. Code, and determined that 
insanity was not established at the time of the offenses 
which resulted in the claimant's other than honorable 
discharge, and was utilized primarily as a vehicle to inform 
the claimant of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA 2000), Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107].  However, 
that Statement of the Case did not address the issue of clear 
and unmistakable error in either the Administrative Decision 
of July 1970 or that of September 1981, and did not address 
the issue of service connection for PTSD without regard to 
the character of the claimant's discharge from service and, 
to that extent, was not responsive to the matters addressed 
in the claimant's May 2001 Notice of Disagreement.  

An RO letter of January 2002 notified the claimant that his 
attorney had filed two claims in May 2001 alleging clear and 
unmistakable error in the Administrative Decision of July 
1970, and requesting reconsideration of entitlement to 
service connection for PTSD; that a valid claim of clear and 
unmistakable error in the Administrative Decision of July 
1970 had not been submitted; and that he would be notified by 
separate letter of the RO's decision with respect to the 
claim for VA compensation benefits for PTSD without regard to 
the character of his discharge .  In fact, the allegation of 
clear and unmistakable error in the July 1970 Administrative 
Decision had initially been advanced by the claimant in April 
1997, and had not previously been adjudicated by the RO.  The 
RO's January 2002 notice letter informing the claimant of the 
denial of that claim was the first notification to the 
claimant of the denial of his claim for revision of the July 
1970 Administrative Decision on the grounds of clear and 
unmistakable error, and he was entitled to a period of one 
year following the date of that notification letter to submit 
a Notice of Disagreement as to that issue.  

Further, the January 2002 letter in lieu of a VA Form 9 
asserted that the claimant's May 2001 Notice of Disagreement 
placed in controversy the issues of clear and unmistakable 
error in the Administrative Decision of July 1970 and the 
rating decision of June 2000.  That letter further stated 
that the claimant's May 2001 Notice of Disagreement took 
issue with the Administrative Decision of September 2000 
(finding that the new and material evidence submitted to 
reopen the issue of the character of the claimant's discharge 
from service did not remove or alter the prior determination 
as to that issue and denying service connection for ).  In 
fact, the May 2001 Notice of Disagreement did not reference 
or otherwise address the Administrative Decision of September 
2000.  However, that statement in lieu of VA Form 9 
constituted a Notice of Disagreement with the Administrative 
Decision of September 2000 which determined that although new 
and material evidence had been submitted to reopen the issue 
of the character of the claimant's discharge from service, a 
de novo review of the entire evidentiary record failed to 
remove or alter the finding of an established pattern of 
willful and persistent misconduct by the claimant within the 
meaning of applicable law and regulations; that the claimant 
was not eligible for complete separation on February 16, 
1967; that he thus had one continuous period of service; and 
that the character of the claimant's discharge remained a bar 
to gratuitous VA benefits except for health care under 
Chapter 17, U. S. Code for any service-connected 
disabilities.  See Manlicon, 12 Vet. App. at 240 (1999) 

Based upon the foregoing, the Board finds that the RO should 
first undertake additional development of the evidence, as 
more fully described below.  Thereafter, the RO should 
readjudicate the issues of entitlement to revision of the 
Administrative Decisions of July 1970 and September 1981 
finding that the character of the claimant's discharge from 
military service constituted a bar to all gratuitous VA 
benefits except for health care under Chapter 17, U.S. Code, 
on the grounds of clear and unmistakable error and 
readjudicate the issue of entitlement to VA compensation 
benefits for PTSD regardless of the character of his 
discharge.

A determination of clear and unmistakable error includes an 
assessment of whether the facts, as they were known at the 
time of the decision, were before the adjudicator.  Russell 
v. Principi, 3 Vet.App. 310 (1992).  The record shows that on 
at least two occasions, the claimant has submitted additional 
service records not previously obtained by the RO, and that 
such indicates that all potentially pertinent service records 
of the claimant have not been obtained by the RO.  In view of 
the foregoing, the RO should request the veteran's complete 
disciplinary records from the service department, including 
all records of offenses committed at any time during his 
period of active service and the disposition of all such 
charges through nonjudicial punishment under Article 15 or by 
Special Court-Martial proceedings.  

The record further shows that in 1981, the RO asked the 
service department to provide the date that the claimant 
would have been eligible for complete separation from his 
original enlistment, and was informed that the claimant's 
records had been forwarded to the Army Discharge Review Board 
(ADRB).  The RO should obtain all records of the 1981 ADRB 
proceedings with respect to the claimant, including the 
determination reached by that Board, as well as copies of all 
records considered by that Board in its 1981 proceedings.  
The RO should further request records showing the service 
department determination that the claimant was not entitled 
to complete separation at the time of his February 1967 
discharge for immediate reenlistment. The RO should obtain 
and review those records prior to its readjudication of the 
issues which are the subject of this Remand order.  

The claimant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all instructions contained in this Remand 
order prior to returning the case to the Board in order to 
ensure full and specific compliance with all instructions 
contained in this Remand order.  All cases returned to the 
Board which do not comply with the instructions of the Board 
remand will be returned to the RO for further appropriate 
action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the claimant to 
submit copies of any service medical, 
administrative or disciplinary records in 
his possession other than those 
previously provided him by the RO.  

2.  The RO should request a further 
search for additional service medical, 
administrative or disciplinary records of 
the claimant from the service department 
and from the NPRC, specifically including 
the service department determination that 
the claimant was not eligible for 
complete separation from his original 
enlistment at the time of his discharge 
for immediate reenlistment in February 
1967, as well as all records of 
psychiatric evaluation of the claimant 
conducted in connection with disciplinary 
proceedings, and any psychiatric file 
created at the NPRC.  In particular, the 
requested records must include all 
disciplinary records of the claimant in 
connection with nonjudicial punishment 
and Special Courts-Martial during his 
entire period of service from April 1965 
to April 1970, as well as transcripts of 
all testimony taken at his special 
courts-martial conducted in May 1968 and 
October 1969.  

3.  The RO should obtain from the Army 
Discharge Review Board all records of its 
1981 proceedings with respect to the 
claimant, including the determination 
reached by that Board, as well as copies 
of all records considered by that Board 
in its 1981 proceedings.  

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the issues of entitlement to 
revision of the Administrative Decisions 
of July 1970 and September 1981 finding 
that the character of the claimant's 
discharge from military service 
constituted a bar to all gratuitous VA 
benefits except for health care under 
Chapter 17, U.S. Code, on the grounds of 
clear and unmistakable error, and the RO 
should readjudicate the issue of 
entitlement to VA compensation benefits 
for PTSD regardless of the character of 
his discharge from military service.  

If the remanded issues are not resolved to the claimant's 
satisfaction or if a timely Notice of Disagreement is 
received with respect to any other matter, the RO should 
issue a Statement of the Case as to all issues not the 
subject of a prior Statement of the Case, and a Supplemental 
Statement of the Case with respect to any ongoing appeal, 
including a review of all evidence submitted and citation of 
all applicable law and regulations, and the appellant and his 
representative should be provided an opportunity to respond.  
The appellant should be advised of the requirements to 
initiate and perfect an appeal on any issue addressed in the 
Statement of the Case or Supplemental Statement of the Case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of these 
claims.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


